Hill, O.' J.
In December, 1905, the prosecutor was induced .to advance to-the defendant $55, on the latter’s promise that he would work for the prosecutor as a laborer from August 1, 1906, at the rate of $10 per month, and would continue so to work until his services had fully re*583paid the sum advanced. In pursuance of this promise the defendant began work for the prosecutor on August 1, 1906, and continued to work under his agreement until October 27, 1906, when, without sufficient cause, he quit work and went away; and he neglected to pay the balance of the money which had been advanced to him by the prosecutor. Held: Under the principle announced in Mulkey v. State, 1 Ga. App. 522 (57 S. E. 1022), these facts did not show a violation of the act of 1903 (Acts 1903, p. 90), which makes it a misdemeanor for any person to procure money or anything of value on a contract to perform services, with intent to defraud. Judgment reversed.
Indictment for misdemeanor; from Warren superior court— Judge Meadow. December 25, 1909.
Submitted March 8,
Decided April 6, 1910.
E. T. Bhurley, for plaintiff in error.
Thomas J. Brown, solicitor-general, contra.